ORDER DENYING APPEAL
The appellant-defendants filed their notice of appeal on July 9, 1981 asking the Court to decide certain questions of law. A review of this case shows there are,three issues, largely hinging on findings of fact.
Under 7 NTC Sec. 801, the Chief Justice has the authority to review the reasons stated in a request for permission to appeal and permit an appeal if those reasons show probable cause for review. This means that if the reasons stated do not demonstrate probable cause to believe there has been an error in the trial court's decision, an appeal may be denied.
A review of this file shows no basis for impeaching the findings of fact of the District Court, and this court will not overturn the findings of a trial court unless they are clearly erroneous. In addition, there is no showing the District Court was incorrect with regard to its findings of law. The long period of occupation and land use by the plaintiff's father was found as a finding of fact, and the finding of a "customary adverse possession," if you will, was reasonable. The record before this court does not disclose any attempt on the part of the defendants to obtain a legal determination of the plaintiff's father's land use during the period he exercised it, and the factual and legal findings of the trial judge are not convincingly demonstrated to be in error.
The appellee's request for attorney's fees for a frivolous appeal are denied.
This appeal is hereby DENIED.